Case: 11-15908         Date Filed: 08/02/2012   Page: 1 of 2

                                                                     [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15908
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 0:10-cv-62437-WPD



MIRTA BENCOMO,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                               versus

COSTA CROCIERE, S.P.A. COMPANY,
a foreign corp.,
d.b.a. Costa Cruise Lines,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 2, 2012)

Before MARCUS, WILSON and FAY, Circuit Judges.
              Case: 11-15908    Date Filed: 08/02/2012   Page: 2 of 2

PER CURIAM:

      Plaintiff, Mirta Bencomo, slipped on a puddle near the pool onboard the

Defendant’s cruise ship, the Costa Atlantica. Alleging various theories of

negligence, Bencomo sued Costa Crociere, S.P.A. Company (“Costa”). The

district court granted Costa’s motion for summary judgment. This is Bencomo’s

appeal.

      After a review of the record and the parties’ arguments, we affirm.

Bencomo cannot establish that Costa had a duty to correct or warn passengers

about the allegedly dangerous condition because Costa did not have actual or

constructive knowledge of the puddle. See Keefe v. Bahama Cruise Line, Inc., 867

F.2d 1318, 1322 (11th Cir. 1989) (per curiam). Nothing in the record creates a

genuine dispute regarding this issue.

      Affirmed.




                                         2